DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-7 in the reply filed on 01/11/2022 is acknowledged.  The traversal is on the ground(s) that i) there is no serious burden because both the apparatus claims and the method claims are directed to aspects of controlling excluding sand from produced wellbore fluids, and thus any field of search for one invention would necessarily overlap with the field of search for the other invention, and ii) maintaining the restriction would impede the examination process and further contribute to the overall backlog of applications at the USPTO (see Applicant’s arguments at page 3, paragraph 3).  
Both arguments are respectfully not found persuasive because as mentioned in the previous office action, the inventions are independent and distinct from each other; there would be a serious burden because the inventions have acquired a separate status in the art in view of their different classification; and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.

Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/11/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cameron et al. (US 2004/0251033 A1) as evidenced by Nguyen (US 6,390,195 B1) (“Nguyen” hereinafter) with respect to claims 5 and 6.

Regarding claim 1, Cameron teaches a method of forming a sand control device (see Cameron at Abstract teaching an improved method for completing wells… cement is injected into the wellbore so as to place a column of cement in the annular region between the tubular and surrounding formation… the cement is then treated so as to imbue greater permeability and/or porosity characteristics… the cement serves to reinforce the sand screen, providing it with both improved physical strength and improved sand filtering ability), wherein the cement is taken to meet the claimed forming a sand control device because the cement provides an improved sand filtering ability,
comprising: 
a curable inorganic mixture (see Cameron at [0074] teaching cement… after cure), wherein the “cement” is taken to meet the claimed curable inorganic mixture because it can be cured, 
infusing with a degradable material configured to disintegrate upon exposure to an external stimuli (see Cameron [0076] teaching the cement includes a particulate solid that is soluble in the presence of a treating fluid), wherein the particulate solid is taken to meet the degradable material, and soluble in the presence of a treating fluid is taken to meet the claimed disintegrate upon exposure to an external stimuli, thus the cement is infused with a degradable material;
Furthermore, the language “configured to” is directed towards the function of the degradable material.  However, the particulate solid as taught by Cameron is expected to be capable of disintegration upon exposure to an external stimuli and as such, these claims are being treated as being taught by the prior art as outlined above.  Additionally, it has been held that "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on” (see MPEP § 2114.I).
forming the curable inorganic mixture infused with the degradable material about a tubular (see Cameron at [0065] teaching Fig. 7E presents the wellbore of Fig. 7A having been completed… fluids are being produced through the cement column 55 and through the sand screen 100… arrows 15 depict the flow of fluids… into the wellbore 40, and see Cameron at Fig. 7E, also shown below, illustrating that cement 55 is formed around a tube, taken to meet the claimed tubular); and 

    PNG
    media_image1.png
    761
    280
    media_image1.png
    Greyscale

curing the curable inorganic mixture infused with the degradable material (see Cameron at [0074] teaching cement… after cure), thus the cement has undergone the curing process.

Regarding claim 5, Cameron teaches the limitations as applied to claim 1 above, and Cameron further teaches wherein the degradable material includes at least one of an… inorganic salt (see Cameron at [0075] teaching when using a porous and permeable cement… this procedure is set out fully in U.S. Pat. No. 6,390,195… the ‘195 is also incorporated herein by reference, and see Cameron at [0076] teaching the cement includes a particulate solid that is soluble in the presence of a treating fluid, such as acid… the acid dissolves the particulate solids), wherein the particulate solids is taken to meet the claimed inorganic salt as evidenced by Nguyen (see Nguyen at C6 L63-65 teaching preparing a foamed cement composition comprised of… an acid soluble particulate solid comprised of calcium carbonate), wherein calcium carbonate is an inorganic salt.

Regarding claim 6, Cameron teaches the limitations as applied to claim 1 above, and Cameron further teaches wherein curing includes heating the curable inorganic mixture infused with the degradable material (see Cameron at [0075] teaching when using a porous and permeable cement… this procedure is set out fully in U.S. Pat. No. 6,390,195… the ‘195 is also incorporated herein by reference), wherein the cement includes curing with heat as evidenced by Nguyen (see Nguyen at C8 L20 teaching a cement slurry was prepared as follows, and see Nguyen at L34-36 teaching the resulting slightly foamed slurry was then poured into four molds and the molds were cured for 48 hours at 140o F), wherein cured… at 140o F is taken to meet the claimed curing includes heating.

Regarding claim 7, Cameron teaches the limitations as applied to claim 1 above, and Cameron further teaches wherein forming includes positioning the curable inorganic mixture infused with the degradable material about a perforated portion of the tubular (see Cameron at [0065] teaching Fig. 7E presents the wellbore of Fig. 7A having been completed, and see Cameron at Fig. 7E, illustrating that cement 55 is formed around a tube with perforations).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cameron in view of Azmee et al. (Ultra-high performance concrete: From fundamental to applications, Case Studies in Construction Materials) (“Azmee” hereinafter).

Regarding claim 2, Cameron teaches the limitations as applied to claim 1 above, and Cameron further teaches wherein forming the curable inorganic mixture infused with degradable material about the tubular includes forming a paste formed from a hydraulic cement about the tubular (see Cameron at Fig. 7E and see Cameron at [0075] teaching the cement is comprised of a hydraulic cement).
Cameron does not explicitly teach that the curable inorganic mixture is from a High Performance Concrete (HPC), Ultra-High Performance Concrete (UHPC), fiber-reinforced concrete (FRC), and High-Performance Fiber-reinforced concrete (HPFRC).
Like Cameron, Azmee teaches a cementitious material used in oil and gas industry (see Azmee at page 1, Introduction teaching ultra-high performance concrete (UHPC) is an advanced cementitious material with high strength and excellent durability… it offers the potential to become a practical solution to improve the sustainability of buildings and other infrastructure components… for the past two decades, UHPC is gaining increased interest in many countries with usage… wherein oil and gas industry applications are featured in the list), wherein UHPC is taken to meet the claimed the curable inorganic mixture is from… Ultra-High Performance Concrete (UHPC).
Azmee further teaches that UHPC is a relatively new generation of cementitious material with high strength, ductility and durability (see Azmee at page 2, section 2.1, sentence 1), and since UHPC shows very good application prospects, more and more innovative UHPC applications will be seen in the near future (see Azmee at page 10, section 6, last sentence).
Additionally, it has been held that “examples of rationales that may support a conclusion of obviousness include… (B) simple substitution of one known element for another to obtain predictable results… office personnel must articulate the following… (2) a finding that the substituted components and their functions were known in the art” (see § MPEP 2143.I and MPEP 2143.I.B).  In this case, the hydraulic cement taught by Cameron can be replaced/substituted by the UHPC taught by Azmee because UHPC is a relatively new generation of cementitious material with high strength, ductility and durability that can have innovative applications in the near future, wherein applications in oil and gas industry is featured.
As such, one of ordinary skill in the art would appreciate that Azmee teaches that UHPC is a relatively new generation of cementitious material with high strength, ductility and durability that can have innovative applications oil and gas industry in the near future, and seek those advantages by replacing the hydraulic cement taught by Cameron.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the hydraulic cement taught by Cameron by the UHPC taught by Azmee because UHPC is a relatively new generation of cementitious material with high strength, ductility and durability that can have innovative applications in oil and gas industries in the near future.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron in view of Gambier (US 2009/0260817 A1) (“Gambier” hereinafter), as evidenced by Geopolymer Institute (What is a geopolymer? Introduction)(“Institute” hereinafter) with respect to claim 4.

Regarding claim 3, Cameron teaches the limitations as applied to claim 1 above, and Cameron further teaches wherein forming the curable inorganic mixture infused with degradable material about the tubular includes forming a paste formed from a hydraulic cement about the tubular (see Cameron at Fig. 7E and see Cameron at [0075] teaching the cement is comprised of a hydraulic cement).
Cameron does not explicitly teach that the curable inorganic mixture is from a geopolymer.
Like Cameron, Gambier teaches a cement that serves to improve sand filtering ability in wellbore (see Gambier at Title teaching method and apparatus to cement a perforated casing, and see Gambier at [0001] teaching the present disclosure broadly relates to well cementing).  
	Gambier also teaches in various examples of realization… the methods of the disclosure work when the tube is taken in the list constituted by… perforated tubing… expandable screen… tube comprising permeable component, and permeable component… when the material is taken in the list constituted by… cement… when the settable fluid is taken in the list constituted by… wherein both permeable cement and geopolymer materials are featured in the list) (see Gambier at [0013]), wherein geopolymer materials is taken to meet the claimed geopolymer curable inorganic mixture. 
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, geopolymer is known to be used in well cementing around perforated tubing and expandable screen.
As such, one of ordinary skill in the art would appreciate that Gambier teaches that geopolymer materials is known to be used in well cementing around perforated tubing and expandable screen, and seek those advantages by replacing the hydraulic cement taught by Cameron.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the hydraulic cement taught by Cameron by the geopolymer material taught by Gambier because geopolymer materials is known to be used in well cementing around perforated tubing and expandable screen.

Regarding claim 4, Cameron teaches the limitations as applied to claim 1 above, also Cameron in view of Gambier teaches the limitations as applied to claim 3 above, and as mentioned Gambier teaches geopolymer material (see Gambier at [0013]).  The geopolymer taught by Gambier is taken to meet the claimed wherein forming the paste from geopolymer includes forming a paste from an inorganic amorphous network of covalently bonded elements including at least one of silico-oxide (-Si-O-Si-O-), as evidenced by Institute (see Institute at page 3, paragraph 2 teaching geopolymers comprise following molecular units (or chemical groups): -Si-O-Si-O- siloxo, poly(siloxo)).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735